DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 15 is pending.
Claim 15 was amended.
Claims 1-14 and 16-20 were cancelled.

Claim Objections
Claims 1, 5, 6, 15, 17, and 18 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 5/25/2021. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drignath (DE 3628695 A1), herein referred to as Drignath, in view of Drignath (DE 3625633 A1), herein referred to as Drignath ‘633.
Regarding claim 15, Drignath discloses a method of using a foldable bed in a vehicle having a front seat and a floor, the method comprising: providing a foldable bed, the foldable bed comprises: a foldable frame (base frame 10) having three or more sections configured to be folded one over another (see FIG. 1-7; bed is foldable along a plurality of sections, two large halves and a shorter end), a platform (couch support 3) disposed over the foldable frame, and four legs (standing brackets 11) coupled to four corners of the frame, each of the four legs having telescoping tubes for adjusting the length of the leg (legs are provided with extended stand part 12, Examiner notes FIG. 9 shows legs extended in to full height in dashed lines), each leg coupled to the frame through a hinge joint and a latch mechanism configured to lock the leg in an unfolded position (see para. [0008]; “brackets can be latched in different positions in the manner of teeth”, and furthermore, the brackets are rotatable about a hinge see figure 1 below); positioning the unfolded frame over a front seat of a vehicle, wherein the front seat is fully leaned rearwards (see FIGS. 8, 9, and 12). 


    PNG
    media_image1.png
    188
    626
    media_image1.png
    Greyscale

Figure 1
.

Response to Arguments
Applicant’s arguments, filed 5/25/2025, with respect to the rejection of claim 15 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Drignath ‘633.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses foldable beds relevant in scope and structure to the claimed invention. Drignath is relied upon for the rejections presented.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673     

7/12/2021